DETAILED ACTION
This Office Action is in response to Applicants application filing received on February 17, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to provisional application 62/980,529 filed on February 25, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on August 16, 2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Objections
Claims 19 and 20 objected to because of the following informalities: Claim 19 is dependent on claim 9 and is an exact duplicate of claim 11.  Similarly, claim 20 is also dependent on claim 9 and is an exact duplicate of claim 12.  Duplicate claims are not permitted.  The Examiner assumes that the claims are supposed to be dependent on independent claim 17.  In this case, the claims would still be objected to because they would be method preamble dependent on non-transitory computer-readable medium preamble which are two different classes.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of tracking task completion which is a process (Step 1: YES).

The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 17.  Claim 9 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
receiving, via a processor, geopositional data and timing data from a computing device associated with a user; 
identifying, via the processor, a set of tasks that were performed based on changes in one or more of the geopositional data and the timing data; 
determining, via the processor, that a first subset of tasks from the set of tasks are included in a first shift and a second subset of tasks from the set of tasks are included in a second shift based on a gap in time between a last task of the first subset and a first task of the second subset; and 
storing, via the processor, timing values of the determined first and second shifts in a data store.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Tracking task completion recites a concept performed in the human mind.  But for the “by the processor”, “computing device”, and “a data store” language, the claim encompasses a person assigning tasks based on location and timing data where task are assigned based on timing, location, and availability in his/her mind.  The mere nominal recitation of generic computer and processor hardware does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer with a processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable medium comprising instructions which when executed by a processor cause the computer to perform in Claim 17 appears to be just software.  Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Tracking task completion recites a concept performed in the managing personal behaviors or relationships.  But for the “by the processor”, “computing device”, and “a data store” language, the claim encompasses a person assigning tasks based on location and timing data where task are assigned based on timing, location, availability, and priority.  This can be managed by a human running a department or organization.  The mere nominal recitation of generic computer and processor hardware does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept of managing personal behavior or relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer with a processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable medium comprising instructions which when executed by a processor cause the computer to perform in Claim 17 appears to be just software.  Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a data store (Claims 1 and 9) and/or non-transitory computer readable medium comprising instructions which when executed by a processor cause the computer to perform (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification  [pg. 23, lines 19-30] about implantation using general purpose or special purpose computing devices [The computing system 800 may include a computer system/server, which is 
 operational with numerous other general purpose or special purpose computing system 
environments or configurations. Examples of well-known computing systems, 
environments, and/or configurations that may be suitable for use as computing system 
800 include, but are not limited to, personal computer systems, server computer systems, 
thin clients, thick clients, hand-held or laptop devices, tablets, smart phones, databases, multiprocessor systems, microprocessor-based systems, set top boxes, programmable 
consumer electronics, network PCs, minicomputer systems, mainframe computer 
systems, distributed cloud computing environments, databases, and the like, which may 
include any of the above systems or devices, and the like.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 18-20  are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. U.S. Publication 2016/0300178 A1 (hereafter Perry).
Regarding claim 1, a processor (network server 160, Fig., 4, par. 0049) configured to receive geopositional data and timing data from a computing device associated with a user (par. 0061-0062, employee information may include one or more attributes associated with the employees of the facility. For example, employee information may include a job title, certifications, qualifications, skill sets, dates and times scheduled to work, expected location of work, expected current location, detected current location, tasks currently assigned to the employee, a status of the assigned tasks, and performance data related to previous tasks.), 
identify a set of tasks that were performed based on changes in one or more of the geopositional data and the timing data (par. 0076; employees may wear one or more electronic tags that can transmit a location signal to network server 160. In such embodiments, network server 160 can maintain a database of each available employee's real-time location in the facility. In some embodiments, user device 120 may include one or more location sensors, and user device 120 may transmit a real-time location signal to server 160, to provide a current location of an employee associated with the user device 120. Par. 0077; network server 160 may compare employee locations to one or more locations associated with a requested task, such as the task origin location, task destination location, and one or more locations of equipment and supplies associated with the requested task. As an example, network server 160 may determine which employees are currently located, or are expected to be located, closest to a location whether the requested task originates. For example, if a requested task involves moving a bariatric hospital bed from supply room A to patient room 100, network server 160 may determine which available employees are currently located in closest proximity to supply room A, where the moving task originates. As another example, if the requested task indicates that a second employee is required to set up the bariatric bed in patient room 100 (but that only a single employee is needed to move the bed to patient room 100), then network server 160 may identify one or more available employees currently located closest to the task destination location (patient room A), to assign as the second employee for the task. In some embodiments, network server 160 may rank available employees based on proximity to the origin and/or destination locations for the task.) , and 
determine that a first subset of tasks from the set of tasks are included in a first shift and a second subset of tasks from the set of tasks are included in a second shift based on a gap in time between a last task of the first subset and a first task of the second subset (par. 0075; network server 160 may determine how many tasks are currently assigned to each employee, compared to a total number of tasks that may be assigned to the employee at any given time. In some embodiments, a total number of tasks may include a manual database entry from an administrator or supervisor. In other embodiments, network server 160 may automatically and dynamically determine a total number of tasks that can be assigned to the employee at any given time, based on prior performance statistics and workloads. For example, if network server 160 determines that employee A previously handled 4 tasks simultaneously in a timely manner without any problems, network server 160 may automatically increase employee A's total number of tasks to 5 tasks. In some embodiments, network server 160 may rank available employees according to a number or percentage of available task slots, so that employees with fewer currently assigned tasks are prioritized for assignment over employees who have full or nearly-full current workloads.); and 
a storage configured to store timing values of the determined first and second shifts in a data store (par. 0055. data 448 may include one or more entries including identifications of employees, their skill sets, their schedules and availability, employee locations (expected locations/posts, and real-time locations), and tasks assigned to each employee. Data 448 may also include one or more entries including attributes related to previous tasks and pending tasks, such as task priority levels, task durations, task origin and destination locations, asset items associated with tasks, asset locations associated with tasks, employee information for employees that previously performed particular tasks, and any other data related to task attributes, task requirements, and task performance).

Regarding claim 3, wherein the processor is configured to identify a first task and a second task as being included in the first shift in response to a geolocation value of the user during the first task and a geolocation value of the user during the second task being within a predetermined distance value (par. 0063, employee location. Par. 0077 data 448 may include one or more entries including identifications of employees, their skill sets, their schedules and availability, employee locations (expected locations/posts, and real-time locations), and tasks assigned to each employee. Data 448 may also include one or more entries including attributes related to previous tasks and pending tasks, such as task priority levels, task durations, task origin and destination locations, asset items associated with tasks, asset locations associated with tasks, employee information for employees that previously performed particular tasks, and any other data related to task attributes, task requirements, and task performance.)

Regarding claim 5, wherein the processor is configured to determine that the first subset of tasks are included in the first shift based on a gap in time between each task in the first subset of tasks being less than a predetermined threshold (Fig. 8, assigned times and priorities. Par. 0078network server 160 may analyze other employee attributes and other task requirements. For example, network server 160 may determine whether any available employees have restrictions or disabilities that may prevent them from being able to perform the requested task. Additionally, network server 160 may determine whether employees are scheduled to be on a break, or are located in a location of the facility associated with a break period, lunch period, or other location that may affect the employee's availability status for the task.).

Regarding claim 6, wherein the processor is further configured to load user data associated with the first shift into a first data structure and load user data associated with the second shift into a second data structure, and store the first and second data structures in a data store (par. 0055, internal 470 or external 180 database. Par. 0057, Network server 160 may communicate with one or more remote memory devices (e.g., third-party server 170 and/or database 180) through network 150 or a different network (not shown). The remote memory devices may be configured to store information and may be accessed and/or managed by network server 160. By way of example only, the remote memory devices may be document management systems, Microsoft SQL database, SharePoint databases, Oracle™ databases, Sybase™ databases, or other relational databases. Systems and methods consistent with disclosed embodiments, however, are not limited to separate databases or even to the use of a database.)

Regarding claim 7, wherein the processor is further configured to label the first data structure with an identifier of the first shift and label the second data structure with an identifier of the second shift (par. 0083 network server 160 may identify a highest ranked or highest scored employee, based on the results of step 510, and attempt to assign the task to that employee. If the employee becomes unavailable or refuses to accept the task, then network server 160 may assign the task to the next-highest ranked/scored employee, until the task is accepted and started. In other embodiments, network server 160 may employ one or more other assignment algorithms for assigning tasks to employees that take into account an employee availability, employee workload and skill set, and attributes of the requested task. After assigning the task, process 500 may proceed to step 518 (shown in FIG. 5).).

Regarding claim 8, wherein the processor is further configured to receive a request for the user data associated with the first shift and retrieve the first data structure from the data store based on the labeled identifier of the first shift (par. 0084, network server 160 may compare the number of tasks assigned to an employee to the number of tasks assigned to other employees, or to an average number of tasks currently assigned to active employees. If the difference is greater than a predetermined threshold, network server 160 may use process 500 to automatically reassign tasks, reducing the difference. Other means of quantifying workload, such as expected time to complete the task, may be used to determine whether tasks should be reassigned. Automatic task reassignment may occur on a real-time, ongoing basis, on a schedule, periodically (e.g., every hour), or based on the occurrence of predetermined events which could indicate a disparity or potential disparity in workload).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. U.S. Publication 2016/0300178 A1 (hereafter Perry) in view of Brown et al. U.S. Publication 2020/04111170 A1 (hereafter Brown).
Regarding claim 2. Perry discloses that of claim 1 but fails to disclose where the process is executing a machine learning model for determining optimal users shifts.
Brown, in the same field of invention discloses a task assignment system wherein the processor is further configured to execute a machine learning model which determines an optimal shift for the user based on collaborative filtering, and input the determined first and second shifts into the executing machine learning model (Brown, pars. 0010 and 0013) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the task assignment system disclosed by Perry with the machine learning model for task assignment as taught by Brown for improving worker efficiency by optimizing performance based tasks as combining prior art elements is known to yield predictable results. 

Regarding claim 4, wherein the processor is further configured to predict one or more of a start time and an end time of a task from among the set of tasks via execution of a machine learning model on the geopositional data and the timing data (Brown, par. 0053, the resource assessment module 110 can also forecast estimated timing of completion of task that are in-progress (e.g., using one or more machine learning techniques). The resource assessment module 114 can further evaluate scheduling information to determine information regarding amount of time certain workers have available between scheduled task, taking into account locations of the scheduled task, mode of travel between different locations, and expected amounts of time the scheduled task take to complete (e.g., using one or more machine learning techniques). The resource assessment module 114 can also receive and track information regarding location of the respective healthcare workers, movement of the healthcare workers, mobility state in association with traveling from one location to another (e.g., walking, driving, riding as a passenger, etc.). In some embodiments, the resource assessment module 114 can employ one or more machine learning techniques to learn and forecast information regarding availability of certain healthcare workers based on analysis of historical dynamic operating data 104 associated with the specific healthcare workers or similar healthcare workers (e.g., with similar job titles, skill levels, location etc.) under various operating conditions/contexts of the healthcare environment. In some implementations, these machine learning techniques can involve forecasting upcoming demand and expected time in which the healthcare worker will have to perform a healthcare task given the forecasted demand.), and determine that the task is included in the first subset of tasks based on the one or more of the predicted start time and the predicted end time (Perry, par. 0103; selection of one or more interface elements may inform network server 160 that one or more steps of the task cannot be completed in the estimated time frame and by the expected completion time. For example, if a supply room having necessary equipment is locked or blocked, or if a necessary piece of equipment is unexpectedly damaged, then the employee may indicate via app 252 that one or more steps cannot be completed on time. In some embodiments, selection on an interface element may indicate that the step must be delayed for an estimated time period, such as 30 minutes or an hour.).


Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 4 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers tracking and optimization of tasks including systems and methods for performing the optimization. 
U.S. Patent 11,438,404 B2 Edge computing device for controlling electromechanical system with local and remote task distribution control.
U.S. Publication 2021/0224051 A1 Per task routine distributed resolver.
U.S. Publication 2019/0180218 A1 Methods and systems for automating multi-user task scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 23, 2022.